ON MOTION TO DISMISS
Before LANDRY, SARTAIN and ELLIS, JJ.
ELLIS, Judge.
The decision of the Civil Service Commission in this case was filed with the Director of Personnel on July 22, 1969. It became final on that date. Civil Service Rules, Chapter 13, Section 28(a).
The motion for this appeal was filed with the Commission on August 25, 1969, the 34th day after the decision became final. Article XIV, § 15(0) (1) of the Constitution of 1921 requires that the application for appeal be filed “within 30 days after the Commission’s decision becomes final.”
The motion was clearly filed too late, and we are, accordingly, without jurisdiction to entertain the appeal. The motion to dismiss is granted, and the appeal is dismissed, at appellant’s cost.
Appeal dismissed.